Citation Nr: 1820701	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 25, 1994 to April 14, 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal initially came before the Board in May 2016.  At that time it was remanded.  It has been returned for appellate consideration.

The issue of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) were also remanded by the Board in May 2016.  In a December 2017 rating decision, the RO granted service connection for bipolar affective disorder and assigned an evaluation of 70 percent, effective November 1, 2013.  Entitlement to TDIU and basic eligibility to Dependents Educational Assistance (DEA) were also granted, effective November 1, 2013.  The December 2017 rating decision represents a full grant of the benefit sought for the Veteran's appeals.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  In March 2018, The Veteran submitted a Notice of Disagreement regarding the effective dates assigned for the grant of service connection for bipolar affective disorder, TDIU, and DEA eligibility.  The Board does not have jurisdiction over these matters, and any action taken to ensure that a Statement of the Case is issued for the Veteran's appeal would be premature. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that remand is required for the Veteran's claim of entitlement to SMC based on the need for aid and attendance.  

SMC is payable to a veteran, who, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden or is so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

As noted in the introduction, service connection was recently granted for bipolar affective disorder.  The grant of service connection was based on a VA opinion rendered in October 2017.  Then, the examiner opined that the Veteran's psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, suggesting significant impairment as a result of the Veteran's psychiatric disorder.  In light of these recent developments, the Board finds that a contemporaneous examination to assess the Veteran's need for aid and attendance is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an aid and attendance examination of the Veteran.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The relevant Disability Benefits Questionnaire shall be used.  The examiner must opine whether it is it at least as likely as not (a 50% or better probability) that the Veteran requires regular aid and attendance from another individual due to his service-connected bipolar disorder alone, to include a determination of whether this disability causes him to be unable to dress or undress himself, or to keep himself ordinarily clean and presentable, or has incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers from the daily environment.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

